Honorable James E. Barlow     Opinion No. C-445
Criminal District Attorney
Bexar County                  Re: Whether the failure of a
San Antonio, Texas                candidate for office to
                                  file the expense reports
                                  required by the Election
                                  Code constitutes a crimin-
Dear Mr. Barlow:                  al offense.
          In your letter requesting an opinion of this office,
you ask the foilowing question:
             ~"Does the total failure of a candidate
         to file ,theexpense reports required,by the
         Election Code constitute a crplnal  offense?"'
          Article 14.08 of the Electio&‘&de, Vernon's Civil
Statutes, requires that candidates fiie'sworn~statements with
regard to their gifts, loans, expens~es,debts, etc.; and Sec-
tion (g) of that ,Art+le provides:
               "(g) If any candidate fails to file
         such sworn statement at the'tlme provided
         herein or swears falsely therein, he shall
         .be subject upon conviction to a fine not
         less than One Hundred Dollars ($100) nor
         more~than Five Thousand DolXa'rs($5,000),
         'orbe Imprisoned in the penitentiary not
         less than one (1) nor more than five (5)
         years; or be both so fined and imprisoned."
         The caption of the legislation enacting the Election
Code reads':,
               "AN ACT to adopt and establish 'anelec-
          tion code for the State of Texas, to revise
          and recodify Title 50 of the Revised Civil
          Statutes of 1925 of Texas, and all amendments
          thereto, to repeal all Acts In conflict here-,
          with, provided, however, that nothing in this
          Act shall be construed as repealing or in apy
          way affecting the legality of any penal pro-
          vision of the existing law, and further pro-
          vided that nothing in this Act shall in any
                              -2!ii-
.   .




        Honorable James E. Barlow, Page 2 (C-445)            2
                                                         .
                  wise alter. amend. or reoeal House Bill No.
                  43, Acts, Regular-Session,Fifty-secondLe-
                  gislature; providing a saving clause; pro-
                  viding an appropriation;providing the effec-
                  tive date; and declaring an emergency."
                  In Ex Parte Meyer, 357 S.W.2d 754 (Tkx.Crim.1962),
        the above nenal arovislon of the Election Code was declared
        invalid due to the fact that the caption gave no notice that
        penal provisions were to be found in the tact. The'Court cites
        Article 3, Section 35 of the Texas Constitutionwhich prohi-
        bits the inclusion in a bill of any subject not expressed in
        the title.
                  We are unable to find any other statutory authority
        whereby the failure of a candidate to file expense reports
        ,would'constitutea criminal offense, as Articles 252 and 262-
        269, Vernon's Penal Code were repealed by the Acts of 1959, 34,
        Chapter.22, Section 1.

                                      SUMMARY       .>
                        The total failure of a candidate to
                   file the expense reports required by the
                   Election Code does not constitute'scrim-
                  final offense. Ex Parte.Meyer,357 S.W.2d
754 (Tex.Crim.1962).

                                         Yours very truly,
                                         WAGGONERCARR
                                         ,Attorney'General
                                                         of Texas

                                         By:                              VL


        BSC/lh
        APPROVED:
        OPINION COMMITTEE ,,
        W. V. Geppert, Chairman
        Mary K. Wall
        Malcolm Quick
        Paul Phy
        George Gray
        APPROVED FOR THE ATTORNEY GENERAL
        BY: Stanton Stone
                                        -2115-